Title: To John Adams from James Malcom, 21 March 1797
From: Malcom, James
To: Adams, John



Philadelphia March 21 1797

Received the following papers and letters which were left in the Office of the late President of the United States for the use of the present President, vizt.
Original Communications between the President of the United States & both Houses of Congress from the commencement of the present Government to the 3d day of March 1797 inclusive—
Original Communications between the President of the United States and the Department of State from the organization of said Department to the 3d of March 1797 inclusive.
Original Communications between the President of the United States and the Department of the Treasury from the organization of said Department to the 3d day of March 1797 inclusive—Also sundry communication from the former Treasury board & from the General Post office.
Original Communications between the President of the United States & the Department of War from the organization of said Department to the 3d day of March inclusive—
A Book containing the names of persons who have applied for appointments to offices under the government together with their letters of Application, recommendations &c. filed under the Heads of the states to which Said applicants belonged & numbered in correspondence with said Book—
Communications between the President of the United States, the Commissioners of the Federal District & others relative to the district & City laid out for the Seat of Government from the commencement of that business to the 3d day of March 1797 inclusive—
Sundry letters on public business Addressed to the President of the United States, and filed in Alphabetical Order—
Copies of official letters written by the President of the United States to sundry persons from the commencement of the present government to the 3d of March—&
Sundry journals of Congress—Reports, &c—
Three Volumes of the Atlantic Neptune, anty drafts & surveys of the Sea Coast of the United States, purchased for the use of the Executive of the United States—
James Malcom